DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 and 12-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of reference claims 1-10, 12, and 17-20 of copending Application No. 16/147,789 (reference application).

With respect to claim 2, Application ‘789 claims wherein said at least one therapeutic member is an electrode or a heating element configured to deliver energy such as electrical energy, radiofrequency (RF) electrical energy, pulsed electrical energy, and thermal energy to a target blood vessel (see reference claim 2).
With respect to claim 3, Application ‘789 claims wherein the carrier comprises m right-handed wire helixes and n left-handed wire helixes that are plainly or bi-axially woven into a tubular structure, 2<m<30, 2<n<30, and m=n (see reference claim 3).
With respect to claim 4, Application ‘789 claims wherein the carrier carries six therapeutic assemblies, each of which includes an electrode as the therapeutic member, providing six electrodes in total (see reference claim 4).
With respect to claim 5, Application ‘789 claims wherein the six electrodes are configured to create interrupted spiral but full circumferential lesions on internal wall of a target blood vessel (see reference claim 5).
With respect to claim 6, Application ‘789 claims wherein at least one of the m right-handed wire helixes and at least one of the n left-handed wire helixes are made from one single wire having a first portion of right-handed wire helix and a second portion of left-handed wire helix by folding or bending a point of the single wire between the first portion and the second portion at an angle of from about 160 to 180 degree (see reference claim 6).

With respect to claim 8, Application ‘789 claims wherein the therapeutic assembly includes two terminal bodies and a main body positioned between the two terminal bodies; and wherein cross-sectional area of the main body along a plane perpendicular to the elongation direction of the wire segment being wrapped around is larger than cross-sectional areas of the terminal bodies along a plane perpendicular to the elongation direction of the wire segment being wrapped around, which are larger than a cross-sectional area of the wire segment being wrapped around along a plane perpendicular to the elongation direction of the wire segment (see reference claim 8).
With respect to claim 9, Application ‘789 claims wherein length of the wire segment being wrapped around is maintained to be equal to, or longer than, the main body's length along the elongation direction of the wire segment being wrapped around (see reference claim 9).
With respect to claim 10, Application ‘789 claims wherein length of the wire segment being wrapped around is maintained to be equal to, or longer than, the main body's length combined with length of one of the two terminal bodies, or total length of the two terminal bodies, along the elongation direction of the wire segment being wrapped around (see reference claim 10).
With respect to claim 12, Application ‘789 claims wherein at least one of the two terminal bodies and the main body includes (1) one or more grooves for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps; and/or (2) one, two or more protrusions, wherein the gap(s) between the protrusion(s) and the wire segment around which the therapeutic assembly wraps, and the gap(s) between said protrusion(s) themselves, is(are) configured for accommodating or guiding one or more wire 
With respect to claim 13, Application ‘789 claims a method of stabilizing structural integrity of a carrier of a catheter apparatus comprising an elongated shaft having a proximal portion and a distal portion, and preventing tangling of wire helixes of the carrier, wherein the carrier is located at, or proximate to, the distal portion of the elongated shaft, and wherein the therapeutic assembly comprises at least one therapeutic member for intravascular treatment; wherein the carrier is configured to vary between a delivery configuration and a deployed configuration; wherein the distal portion of the shaft is configured for intravascular delivery of the carrier; the method comprising: weaving plainly or bi-axially m>2 right-handed wire helixes and n>2 left-handed wire helixes into each other to prepare a carrier comprising at least one interstice that is defined by four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and wrapping at least one therapeutic assembly around at least one of said four wire helix segments to stabilize said at least one interstice, to maintain structural integrity of the carrier, and to prevent tangling of wire helixes, when the carrier is being distorted intravascularly (see reference claim 17).
With respect to claim 14, Application ‘789 claims a method of manufacturing the catheter apparatus according to claim 1, comprising: (i) providing m right-handed wire helixes and n left-handed wire helixes, m>2, and n>2; (ii) weaving the wire helixes plainly or bi-axially into a tubular structure as the carrier; (iii) forming at least one interstice that is defined by four wire helix segments of two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and (iv) wrapping at 
With respect to claim 15, Application ‘789 claims wherein step (i) includes: (ia) providing one single wire having a first portion of right-handed wire helix and a second portion of left-handed wire helix; and (ib) folding or bending the single wire at a point between the first portion and the second portion to provide a right-handed wire helix and a left-handed wire helix (see reference claim 19).
With respect to claim 16, Application ‘789 claims cutting the bent single wire near the bending point to make a separate right-handed wire helix and a separate left-handed wire helix (see reference claim 20).
Therefore, instant claims 1-10 and 12-16 are not patentably distinct from the subject matter of reference claims 1-10, 12, and 17-20.
This is a statutory double patenting rejection.
Claim Objections
Claim 1 objected to because of the following informalities:  “the therapeutic assembly” in line 4 should be written “the at least one therapeutic assembly”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  “the therapeutic member” in line 2 should be written “the at least one therapeutic member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the wire segment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-12 are rejected as depending from a rejected claim. 
Claim 13 recites the limitation "the therapeutic assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beetel et al., (US 20120101413; hereinafter Beetel).
Regarding claim 1, Beetel discloses (Figures 1, 6-7, and 20C-D) a catheter apparatus comprising: an elongated shaft (16) having a proximal portion and a distal portion; a carrier (22) carrying at least one therapeutic assembly, wherein the carrier is located at, or proximate to, the distal portion of the elongated shaft (16), and wherein the therapeutic assembly comprises at least one therapeutic member (24) for intravascular treatment; wherein the carrier (22) is configured to vary between a delivery configuration and a deployed configuration; wherein the distal portion of the shaft (16) is configured for intravascular delivery of the carrier; wherein the carrier (22) 
Regarding claim 2, Beetel further discloses (Figures 1, 6-7, and 20C-D) that said at least one therapeutic member (24) is an electrode or a heating element configured to deliver energy such as electrical energy, radiofrequency (RF) electrical energy, pulsed electrical energy, and thermal energy to a target blood vessel ([0064]-[0065], [0078], [0107], [0110]).
Regarding claim 3, Beetel further discloses (Figures 1, 6-7, and 20C-D) that the carrier (22) comprises m right-handed wire helixes and n left-handed wire helixes that are plainly or bi-axially woven into a tubular structure, 2<m<30, 2<n<30, and m=n ([0064]-[0065], [0078], [0107], [0110]).
Regarding claim 4, Beetel further discloses (Figures 1, 6-7, and 20C-D)  that the carrier carries six therapeutic assemblies, each of which includes an electrode as the therapeutic member, providing six electrodes (one or more electrodes, which may be six electrodes) in total ([0064]-[0065], [0078], [0107], [0110]).
Regarding claim 5, Beetel further discloses (Figures 1, 6-7, and 20C-D)  that the six electrodes are configured to create interrupted spiral but full circumferential lesions on internal wall of a target blood vessel ([0064]-[0065], [0078], [0107], [0110]).
Regarding claim 6, Beetel further discloses (Figures 1, 6-7, and 20C-D)  that at least one of the m right-handed wire helixes and at least one of the n left-handed wire helixes are made from one single wire having a first portion of right-handed wire helix and a second portion of left-handed wire helix by folding or bending a point of the single wire between the first portion and the second portion at an angle of from about 160 to 180 degree ([0064]-[0065], [0078], [0092], [0107], [0110]).
Regarding claim 7, Beetel further discloses (Figures 1, 6-7, and 20C-D)  that the therapeutic assembly wraps around only one of said four wire helix segments to stabilize the interstice ([0064]-[0065], [0078], [0107], [0110]).
Regarding claim 8, Beetel further discloses (Figures 1, 6-7, 20C-D, and 21) the therapeutic assembly includes two terminal bodies (two bulbous sides of 24) and a main body (center portion of 24) positioned between the two terminal bodies; and wherein cross-sectional area of the main body along a plane perpendicular to the elongation direction of the wire segment being wrapped around is larger than cross-sectional areas of the terminal bodies along a plane perpendicular to the elongation direction of the wire segment being wrapped around, which are larger than a cross-sectional area of the wire segment being wrapped around along a plane perpendicular to the elongation direction of the wire segment ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 9, Beetel further discloses (Figures 1, 6-7, and 20C-D) that length of the wire segment being wrapped around is maintained to be equal to, or longer than, the main body's length along the elongation direction of the wire segment being wrapped around ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 10, Beetel further discloses (Figures 1, 6-7, and 20C-D) that length of the wire segment being wrapped around is maintained to be equal to, or longer than, the main 
Regarding claim 12, Beetel further discloses (Figures 1, 6-7, and 20C-D) that at least one of the two terminal bodies and the main body includes (1) one or more grooves (one or more grooves accommodating elements 58 in Figure 21) for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps; and/or (2) one, two or more protrusions, wherein the gap(s) between the protrusion(s) and the wire segment around which the therapeutic assembly wraps, and the gap(s) between said protrusion(s) themselves, is(are) configured for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 13, Beetel discloses (Figures 1, 6-7, and 20C-D) a method of stabilizing structural integrity of a carrier (22) of a catheter apparatus comprising an elongated shaft (16) having a proximal portion and a distal portion, and preventing tangling of wire helixes of the carrier, wherein the carrier (22) is located at, or proximate to, the distal portion of the elongated shaft (16), and wherein the therapeutic assembly comprises at least one therapeutic member (24) for intravascular treatment; wherein the carrier (22) is configured to vary between a delivery configuration and a deployed configuration; wherein the distal portion of the shaft (16) is configured for intravascular delivery of the carrier; the method comprising: weaving plainly or bi-axially m>2 right-handed wire helixes and n>2 left-handed wire helixes into each other to prepare a carrier (22) comprising at least one interstice that is defined by four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed 
Regarding claim 14, Beetel discloses (Figures 1, 6-7, and 20C-D) a method of manufacturing the catheter apparatus according to claim 1, comprising: (i) providing m right-handed wire helixes and n left-handed wire helixes, m>2, and n>2; (ii) weaving the wire helixes plainly or bi-axially into a tubular structure as the carrier (22); (iii) forming at least one interstice that is defined by four wire helix segments of two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and (iv) wrapping at least one therapeutic assembly (with electrodes 24) around at least one of said four wire helix segments to stabilize the interstice ([0064]-[0065], [0078], [0091]-[0092], [0107], [0110]).
Regarding claim 15, Beetel further discloses (Figures 1, 6-7, and 20C-D) that step (i) including: (ia) providing one single wire having a first portion of right-handed wire helix and a second portion of left-handed wire helix; and (ib) folding or bending the single wire at a point between the first portion and the second portion to provide a right-handed wire helix and a left-handed wire helix ([0064]-[0065], [0078], [0091]-[0092], [0107], [0110]).
Regarding claim 16, Beetel further discloses (Figures 1, 6-7, and 20C-D) cutting the bent single wire near the bending point to make a separate right-handed wire helix and a separate left-handed wire helix ([0064]-[0065], [0078], [0091]-[0092], [0107], [0110]).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beetel as applied to claims 6 and 14 above, and further in view of Edwards, (US 6006755).
Regarding claim 11, Beetel discloses the catheter apparatus according to claim 6, but fails to disclose a multi-lumen bundler, wherein the multi-lumen bundler has a cylinder body, and a number of lumens pass axially through the cylinder body along the longitudinal axis of the cylinder 
Regarding claim 17, Beetel discloses the method according to Claim 14, and that step (i) includes: (iA) providing a number of wires, each wire having a first portion of right-handed wire helix and a second portion of left-handed wire helix; (iB) folding or bending each wire at a point between the first portion and the second portion to provide a right-handed wire helix and a left-handed wire helix; but fails to disclose (iC) bundling the wires together at their ends of the bending points with a multi-lumen bundler, wherein the multi-lumen bundler has a cylinder body, and a number of lumens pass axially through the cylinder body along the longitudinal axis of the cylinder 
Regarding claim 18, Beetel/Edwards teaches the method according to Claim 17, wherein the number of lumens is no less than the number of wires (as shown in Figure 17 of Edwards).
Regarding claims 19-20, Beetel discloses the method according to Claim 14, and step (ii) is weaving the wire helixes plainly or bi-axially around a bobbin having an array of holes into a tubular structure as the carrier, wherein pins are inserted into at least some of the holes during the weaving, and the pins are removed from the holes after the weaving is completed (this is known in the art to be part of the weaving process; [0064]-[0065], [0078], [0091]-[0092], [0107], [0110]). Beetel fails to disclose placing a multi-lumen bundler with wires bundled at one end and loose at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794